Citation Nr: 0808851	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to a service-
connected disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2008.  He 
submitted additional evidence after the hearing.  He included 
a waiver of consideration of the evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2007).  
Accordingly, the Board will consider the evidence in its 
appellate review. 


FINDINGS OF FACT

1.  The veteran's hepatitis C first manifested itself 
approximately 30 years after service.  The veteran's 
hepatitis C is not shown to be causally or etiologically 
related to service.

2.  An acquired psychiatric disorder was not manifested in 
service and one has not been shown to be related to service.

3.  The veteran is not service-connected for any 
disabilities.  There is no basis to establish service 
connection for an acquired psychiatric disorder as secondary 
to a service-connected disability, especially hepatitis C.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service, and is not secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1973 to 
November 1974.  He originally submitted his claim for service 
connection for hepatitis C and an acquired psychiatric 
disorder in December 2003.  He later withdrew the claim for 
service connection and asked that the RO concentrate on his 
claim for nonservice-connected disability pension benefits, 
which was granted in April 2004.  The veteran resubmitted his 
claim for service connection for, inter alia, hepatitis C and 
an acquired psychiatric disorder in May 2004.  

The veteran alleges that he developed hepatitis C as a result 
of his military service.  He has expressed a number of 
theories as to how that occurred.  These include as a result 
of vaccinations he received through the use of a jet gun 
inoculator, unprotected sexual contacts, and from dental 
procedures.  His primary contention is that he engaged in a 
fight where the blood of another person was splashed in his 
face and eyes.

The RO was unable to obtain the veteran's service medical 
records (SMRs) from the National Personnel Records Center 
(NPRC).  However, the veteran provided a copy of his SMRs in 
support of his claim.

The veteran's SMRs are negative for any diagnosis of 
hepatitis or an acquired psychiatric disorder.  The SMRs are 
also negative for treatment for any symptoms that have later 
been found to be linked to hepatitis by a competent medical 
professional.  The SMRs do show that the veteran was seen for 
complaints of an injury to his right hand in May 1974.  The 
clinical entry noted that the veteran had been in a fight.  
The SMRs do not reflect any evaluation for the veteran being 
exposed to the blood from another person.  The veteran's 
entrance physical examination does note the presence of a 
tattoo on his left arm.

The veteran submitted treatment records from his private 
physician, P. Ramirez, M.D., for the period from May 2000 to 
February 2003.  The treatment records do not reflect a 
diagnosis of hepatitis C.  The veteran was treated for 
alcohol abuse and anxiety.  He was noted to have elevated 
laboratory values for tests that are commonly referred to as 
"liver function tests (LFTs)."  Dr. Ramirez also provided a 
statement, dated in December 2003.  He said the veteran was 
first seen for hypertension beginning in May 2000.  He noted 
a number of other diagnoses for the veteran, to include 
hepatitis C and anxiety disorder.  He did not relate either 
of the latter diagnoses to the veteran's military service.

Associated with the claims folder are VA treatment records 
for the period from September 1988 to December 2003.  The 
first evidence of hepatitis C is noted in a VA discharge 
summary for a period of hospitalization from June 23, 2003, 
to July 1, 2003.  The veteran was initially at the hospital 
for detoxification for his alcohol dependence but was 
evaluated for cardiac-related problems.  Laboratory studies 
provided findings of hepatitis C.  The summary noted that the 
veteran reported that, for about an 8 year period some 20 
years earlier, he used drugs.  He used heroin and cocaine 
combined, intravenously.  He used other drugs.  The summary 
noted the veteran reported that, for a time in his 20's, it 
did not matter what drugs he was using as long as he was 
under the influence of a mind altering drug.  He reported he 
had never had substance abuse treatment.  He had overdosed on 
two occasions.  He had lived in New York and moved to Georgia 
approximately 4 years earlier.  

The summary provided Axis I diagnoses of alcohol dependence, 
nicotine dependence, alcohol withdrawal, adjustment disorder 
with depressed mood, and history of polysubstance dependence.  

The veteran submitted a VA mental health intake entry and 
psychiatric clinic note, both dated in April 2004, with his 
claim in May 2004.  The intake reported that the veteran 
complained of anxiety attacks.  He also reported increased 
sadness, crying spells, and isolation and that these symptoms 
began when he was diagnosed with hepatitis C and had 
termination of his employment.  The intake assessment was 
major depression with psychosis provisional, rule out general 
anxiety disorder, ETOH (alcohol) remission times 10 months, 
and IV drugs, full remission for 20+ years.

The psychiatric clinic note said the veteran was experiencing 
depressive symptoms since his discharge from the hospital in 
July 2003.  The veteran was noted to have experienced a 
number of stressors recently to include losing his apartment, 
losing his job, his physical symptoms with no foreseeable 
improvement in his health, permanent disability and having to 
rely on the government for income when he had previously 
earned good money and lived independently.  The veteran was 
given diagnoses of major depression, severe, with psychotic 
features, alcohol dependence, substance induced mood and 
psychotic disorder, and panic disorder with agoraphobia.  
Neither the intake nor psychiatric clinic notes made any 
reference to the veteran's military service, other than to 
note that the veteran had such service.

The veteran also submitted what appears to be an extract of a 
publication providing guidance to veterans on obtaining VA 
benefits.  The extract dealt with the subject of military 
veterans and hepatitis C.  The extract gave a timeline of how 
hepatitis C became known to the medical establishment.  The 
prevalence of hepatitis C in the military was discussed and 
broken down by era of service.  There was a discussion that 
veterans of the Vietnam War were the largest military 
population at risk.  The most prevalent risk factors of 
infection were also discussed.  These included transfusions, 
medical contact, tattoos, sexual contact, and recreational 
drug use, with shared drug paraphernalia.  The extract noted 
that the latter risk factor was the most common cause of 
newly acquired hepatitis C infection.  The extract stated 
that sexual contact was believed to be relatively uncommon as 
a source of infection.  

Most importantly, the extract contained explicit instructions 
on how a veteran should proceed to establish entitlement to 
service connection.  This section included additional risk 
factors of hemodialysis, jet injector inoculations, shared 
razors, tooth brushes, or any other item that could carry 
infected blood.  There was additional advice on the best 
evidence to submit to support a claim for service connection.  
The veteran had highlighted a number of sections of the 
extract.  

He also submitted a copy of a letter from the South Carolina 
Department of Health and Environmental Control (DHEC).  The 
letter noted the veteran was seen at their clinic for 
laboratory work concerning his liver enzymes.  The results 
were said to show that they were "still" slightly elevated.  
He was advised to continue to take his medications and to 
return for a test in two weeks.

The veteran submitted a letter from W. D. Lyday, II, M.D., 
dated in August 2003.  Dr. Lyday noted that the veteran 
reported a history of a recent diagnosis of hepatitis C.  He 
also said the veteran had a history of intravenous (IV) drug 
use.  The impression given was of hepatitis C and chronic 
alcohol abuse and prior polysubstance abuse, and chronic 
heartburn.

The RO wrote to the veteran to provide him notice as required 
by the Veterans Claims Assistance Act of 2000 (VCAA) in July 
2004.  The veteran responded in September 2004 and asked that 
his case be determined based on the evidence of record.

The RO denied his claim in October 2004.  The RO denied 
service connection for an acquired psychiatric disorder on a 
direct basis.  The veteran submitted his notice of 
disagreement (NOD) in February 2005.  He now alleged that his 
acquired psychiatric disorder was secondary to his hepatitis 
C.  The veteran also submitted a statement from a VA 
physician, Dr. F., who was providing treatment for the 
veteran's hepatitis C, dated in May 2004.

Dr. F. said the veteran was diagnosed with hepatitis C in 
June 2003.  He also said "[t]hough one cannot say precisely 
how long this condition existed prior to becoming 
symptomatic.  It is my opinion that this condition could have 
as likely as not been caused or aggravated by the veteran's 
active duty service time."  He did not provide an assessment 
of risk factors considered or a rationale for his opinion.

The veteran also included a psychiatric clinic note from 
February 2005.  The veteran was diagnosed with major 
depressive disorder, moderate to severe without psychosis, 
and generalized anxiety disorder.  The psychiatrist also said 
that the veteran had a history of depression that seemed to 
be secondary to the hepatitis C and the psychosocial issues 
he had to face since his diagnosis.

The veteran was afforded a VA examination in March 2005.  The 
veteran told the examiner that his hepatitis and depression 
had existed for 35 years.  The veteran felt his hepatitis C 
was caused by jet injectors, unprotected sexual contact, or 
through a fight where he got blood on him from another 
person.  The veteran also admitted to IV drug use after 
service but said he did not share needles.  Finally, the 
veteran was noted to have a tattoo on his left arm but he did 
not think the hepatitis C was from the tattoo.

The examiner said there was serological evidence of hepatitis 
C.  He also said the likely risk factor was IV drug use or 
possibly the tattoo.  He said the unprotected sex was less 
likely and was a very low probability.  He then said the 
likely etiology of the hepatitis was IV drug use.  The 
examiner included comments in an Opinion section that it was 
more likely than not that the hepatitis C was secondary to IV 
drug use since this was most commonly associated with the 
condition.  He said the veteran did not get a blood 
transfusion and he was unaware of hepatitis C being 
contracted from a jet injector.  He said the veteran did 
engage in unprotected sex that, in rare cases, could cause 
hepatitis C.  He also noted that the tattoo was another 
possibility.  Finally, the examiner said the veteran left the 
military approximately 30 years earlier and this made it less 
likely that it was contracted that long ago as he did not 
have current symptoms of end-stage liver disease.

The examiner provided an addendum to his report in April 
2005.  He had reviewed the claims folder and the SMRs in 
particular.  He reviewed the veteran's contentions of how he 
may have contracted hepatitis C.  He said his review of the 
SMRs showed no evidence of hepatitis C in service.  He noted 
that hepatitis C was diagnosed in June 2003.  The examiner 
said the most likely etiology for the veteran's hepatitis C 
was either the IV drug use, that occurred after service, or 
the tattoo that occurred before service.  He said it was less 
likely than not secondary to unprotected sex that occurred 
during service.  Finally, he asked that the last sentence of 
his earlier report be stricken.

The veteran and his brother testified at a hearing at the RO 
in May 2005.  The veteran provided details regarding his 
fight in service and how he got blood in his face and on him 
during the fight.  He later sought treatment for his hand 
that was injured during the fight.  He said he was first 
diagnosed with hepatitis C about two years earlier after he 
came to VA for treatment and laboratory studies were done.  
He said he received psychiatric treatment first and then 
treatment for his hepatitis.  He also had surgery for cancer 
in one of his kidneys.  The veteran's brother testified that 
he thought the veteran complained of a pain in his side for 
maybe 6-7 years before he finally saw a physician.  The 
veteran said Dr. F. had a written a statement in support of 
his claim.  He did not receive any treatment from private 
physicians.  

The veteran was issued a statement of the case (SOC) in 
September 2005.  The Decision Review Officer continued the 
denial of the claim, to include service connection for an 
acquired psychiatric disorder on a secondary basis.

The veteran submitted VA outpatient records, dated in January 
and February 2007, respectively, in support of a separate 
claim.  The records show he was diagnosed with liver 
disease/cirrhosis as secondary to his hepatitis C.  An 
etiology of the hepatitis C is not discussed.

The veteran and his brother testified at a videoconference 
hearing in February 2008.  They both testified that they did 
not believe his hepatitis C was due to the tattoo he received 
prior to service.  They said they gave each other a tattoo at 
that time.  Further, the veteran's brother would produce 
evidence that he did not now have hepatitis to show that he 
could not have given the veteran hepatitis prior to his 
military service.  The veteran also testified to receiving 
vaccinations with a jet injector.  He also related the 
incident of the fight.  The veteran said that he began using 
drugs to self-medicate for depression while living in New 
York.  He did not remember sharing needles with anyone while 
he did IV drugs.  He moved to Georgia in 1989 and had not 
used drugs since that time.  The opinion from Dr. F. was 
noted.  The veteran was also going to provide additional 
information from the Internet on how hepatitis C could be 
contracted.  The veteran's brother testified he saw the 
veteran in 1976 but did not see him again for approximately 
15 years.  

The veteran submitted evidence, with a waiver, after his 
hearing.  The evidence consisted of a statement from his 
brother regarding how he and the veteran gave each other 
tattoos prior to the veteran's period of service.  The 
veteran's brother provided a copy of a laboratory test done 
for him in January 2008.  The test results were that the 
brother did not have hepatitis C.  The veteran also submitted 
several pages of search results from the Internet that 
related Dr. F. and the term hepatitis.  This was limited only 
to returns on the search that showed an association between 
Dr. F. and the term, there was no substantive material 
provided.  Finally, the veteran included search results for 
the physician that had conducted his VA examination in March 
2005.  That search was merely based on the physician's name 
and did not include any substantive material.

The last item was a "medical record" form, MRC-136-01-908, 
that is used by a VA physician to give a medical opinion to 
the RO.  In this case, an updated opinion from Dr. F.  The 
form had writing, presumably the veteran's, discussing risks 
factors.  Dr. F.'s comments were made using a different ink 
and writing style.  The risk factors were listed as blood 
contact, air guns, agglutination, immunizations, shots, 
dental work.  These were said to be greater risk factors and 
the drug use and tattoo were said to be lesser factors.  (The 
other evidence of record show this assessment to be 
incorrect).  The veteran also said he used disposable needles 
when he did his IV drug use.  

The writing that appears to be directly from Dr. F. said that 
any blood exposure, including after a fight or medical 
procedure, can cause hepatitis C transmission.  He said it 
was not possible to prove which exposure caused the veteran's 
hepatitis C.  He said the veteran told him that he never 
shared needles.  Dr. F. stated that, if the veteran's 
statement was true, he could not get hepatitis C via needle 
use.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including cirrhosis of the liver, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).


Hepatitis C

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995).  The Board, of course, is not free to reject 
medical evidence on the basis of its own unsubstantiated 
medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (229) 
(1995).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

The veteran's SMRs are negative for any indication of 
hepatitis C during service.  The first evidence of record for 
the veteran's hepatitis C was in 2003, some 30 years after 
service.  The first diagnosis of cirrhosis is also many years 
after serve.  Further, there is no objective evidence of 
record to show a continuity of symptomatology after service.  
There is evidence of elevated LFTs in 1997, the earliest 
evidence of possible symptomatology, but there is no medical 
opinion that states any laboratory studies were evidence of 
the veteran's hepatitis C prior to it being diagnosed in June 
2003.  

There is credible evidence of the veteran having been in the 
fight during service.  Although there is no corroborating 
evidence to show he was exposed to another person's blood, it 
can be assumed that he was as it would be consistent with a 
fight as described by the veteran.  However, while such 
exposure can be established, the veteran is not competent to 
assert that this was the means of his contracting hepatitis 
C.  Such a determination is one that does require an opinion 
from a qualified medical expert.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The same is true for any of the 
other possible means of infection raised by the veteran.  
Infection from a medical procedure, inoculation/vaccination, 
or unprotected sex all require an opinion from a qualified 
medical professional.

There are opinions from two physicians in this case.  Dr. F. 
provided an opinion in May 2004 that can only be 
characterized as speculative.  He did not address any 
possible risk factors.  His opinion was based solely on his 
statement that it was unknown how long the veteran's disease 
was asymptomatic with a conclusory statement that it could 
have as likely as not been caused or aggravated by service.

His opinion from February 2008 provides some discussion of 
risk factors but is still expressed in general terms and does 
not directly relate the veteran's infection to any incident 
of service.  He stated the obvious that blood exposure, 
whether from a fight or a medical procedure, could cause 
hepatitis C.  This was not an opinion as to the veteran's 
personal case but a restatement of risk factors.  He also 
stated it was not possible to prove which exposure caused the 
veteran's hepatitis.  Given that there are several possible 
sources of exposure in this case, it may not be possible to 
prove the source.  However, a medical professional can 
provide a reasoned opinion based on the known risk factors 
and their scientifically established probabilities as being 
the likely or most likely cause.  Dr. F. did not do that.  
Finally, the only opinion he did proffer was, if the 
veteran's statement of not sharing needles was true, then he 
could not get hepatitis via needle use.  

The VA examiner noted the claimed risk factors expressed by 
the veteran, namely IV drug use, blood exposure from the 
fight, unprotected sex, and jet injectors.  The examiner 
stated the risk of infection from unprotected sex was very 
low.  He said he was unaware of infection by way of a jet 
injector.  The examiner said it was at least as likely as not 
that the veteran's infection was due to his IV drug use, the 
most common means of infection.  The examiner also did state 
that the veteran's tattoo was a possibility.

The veteran himself has argued against his tattoo as being 
the source of infection.  He has testified to that effect.  
He also explained how his tattoo came about with him and his 
brother giving each other tattoos before he entered the 
military.  Finally, the veteran produced test results to show 
his brother was not infected with hepatitis C to further 
establish that the tattoo was not the source of his 
infection.

The veteran's own material noted that IV drug use, with 
shared drug paraphernalia, was the most common means of newly 
acquired hepatitis C infection.  IV drug use was also 
identified as a major risk factor in the RO's letter of July 
2004.  The VA discharge summary from July 2003 noted the 
veteran's statements regarding his heavy drug use during the 
years he did IV drugs.  The veteran used heroin and cocaine.  
He said it did not matter what drug he used as long as he was 
under the influence of a mind altering drug.  The veteran 
reported that he overdosed on two occasions.

The veteran has stated that he does not remember sharing 
needles during his IV drug usage.  In that regard, the Board 
notes that he was engaged in illegal activity for a lengthy 
period of time for the purpose of the effect of the drug on 
his mind. This does not tend to support a conclusion that the 
veteran engaged in safe drug use by only using disposable 
needles and not sharing needles with anyone.  This conclusion 
is not directly supported in the record but is one that can 
be legitimately be deduced from the available evidence.  This 
is especially so when the VA medical examiner, after 
consideration of the known risk factors and their level of 
probability, considered IV drug use to be the most likely 
source of infection.  Even Dr. F. could only say that, if the 
veteran did not share needles, then his hepatitis C would not 
be caused by IV drug use.  

The preponderance of the evidence establishes that the most 
likely cause of the veteran's hepatitis C infection is his 
use IV drug use.  This occurred after his military service.  
There is no evidence to demonstrate manifestations of 
cirrhosis of the liver that may be related to hepatitis C, 
within one year after service.  Thus, there is no basis to 
establish entitlement to service connection for hepatitis C.  
See Hickson, supra.




Acquired Psychiatric Disorder

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include as secondary to 
a service connected disability, specifically his hepatitis C.  
In addition to the requirements to establish service 
connection noted, supra, a disability is service connected if 
it is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Further, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The regulation addressing service connection for disabilities 
on a secondary basis, 38 C.F.R. § 3.310, was amended in 
September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 
2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the United States 
Court of Appeals for Veterans Claims (Court), specifically 
Allen.  See 38 C.F.R. § 3.310(b) (2007).  However, given the 
disposition of this issue, the change in regulation is no 
consequence.  

The veteran's SMRs are negative for any evidence of treatment 
for a psychiatric disorder.  The first post-service evidence 
of a psychiatric disorder is contained in the records from 
Dr. Ramirez in 2001.  The veteran was treated for anxiety and 
depression nearly 30 years after service.  

The VA treatment records report that the veteran developed 
depression and anxiety following his diagnosis of hepatitis C 
and several events that occurred after that, such as the loss 
of his job and his apartment, and his having a permanent 
disability.  The VA records relate the development of 
depression and anxiety to the veteran's hepatitis C and not 
to his military service.

The evidence does not support a finding that the veteran 
suffered from any type of psychiatric disorder in service.  
Moreover, there is no medical evidence, or other competent 
evidence of record to establish a nexus between any later 
diagnosed psychiatric disorder to his military service.  
Service connection, on a direct basis, must be denied.

Secondary service connection presupposes the existence of an 
established service-connected disability.  In this case, the 
veteran is not service-connected for hepatitis C.  Moreover 
he has no other service-connected disability.  Thus, there 
can be no secondary service connection for any condition 
allegedly due to a service-connected disability.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hepatitis C or an acquired psychiatric 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).

VCAA

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2007)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

The Board notes that during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

The Board finds that the content requirements of the duty to 
notify the veteran have been satisfied.  The veteran 
submitted his claim in May 2004.  He included information to 
support his claim, specifically very direct information 
regarding the issue of veteran's and hepatitis C, its 
prevalence in veterans of different eras, risk factors 
associated with infection, as well as the best evidence to 
submit to establish service connection with VA.

The RO wrote to him and asked for specific 
information/evidence in regard to his claim for service 
connection in July 2004.  The veteran was informed of the 
general evidence needed to substantiate his claim for service 
connection.  The letter further advised the veteran on 
particular information needed for his hepatitis C issue.  The 
veteran was asked to identify any of the enumerated risk 
factors that could be applicable to him.  The veteran was 
advised as the best type of evidence he could submit to 
support his claim for service connection for all issues 
consider.  He was also given an explanation of what evidence 
he was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  The 
letter also asked the veteran to send any additional medical 
evidence or information to support his claim.  

The veteran responded to the letter in September 2004.  He 
asked that his claim be considered on the basis of the 
evidence of record.  The veteran's claim was adjudicated in 
October 2004.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The veteran had 
actual knowledge in this case.  The veteran has demonstrated 
an extremely high level of actual knowledge of how to 
substantiate his claim for service connection.  This was so 
from the material presented with his claim in May 2004 and 
his knowledge is further documented by his later submissions 
of medical opinion evidence, testimony, and statements.  

The veteran was not provided with notice on how to establish 
service connection on a secondary basis.  However, as the 
veteran did not have a service-connected disability at the 
time he submitted his claim, or any time thereafter, and 
service connection for hepatitis C was denied, there was no 
legal basis to establish secondary service connection.  

Moreover, the veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
continued to submit evidence.  He testified at two hearings.  
See Sanders, 487 F.3d. at 889.  

The veteran was not provided the notice as addressed by the 
Court in Dingess.  As the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
a VA examination report and addendum, private treatment 
records, statements from two private physicians, VA medical 
records, opinions from Dr. F., and testimony by the veteran 
and his brother at two hearings.  The veteran did not 
identify any additional records to be obtained that were 
pertinent to his claim.  

The Board notes that there were several VA treatment records 
that noted the veteran had applied for Social Security 
Administration (SSA) disability.  However, none of the 
records detailed a disposition of the claim.  Further, the 
veteran has not stated he is in receipt of SSA disability 
benefits.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain a psychiatric examination to make a 
decision in the case.  Factors to consider whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The SMRs 
are clear that there was no evidence of a psychiatric 
disorder and the first evidence of one is approximately 30 
years after service.  Further, none of the medical evidence 
of record relates any current diagnosis to the veteran's 
military service.  The diagnoses have been attributed to his 
later development of hepatitis C, a disorder that is not 
service-connected.  Thus, there is no requirement to obtain a 
VA medical examination in this case.  See McLendon, 20 Vet. 
App. at 85-86; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
The Board finds that VA has complied, to the extent required, 
with the duty-to- assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).

All available evidence pertaining to the veteran's claim has 
been obtained.  The veteran did not identify any additional 
records to be obtained that were pertinent to his claim.  


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to hepatitis C, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


